DETAILED ACTION
In response to the Amendments filed on February 2, 2021, claims 25-27 are newly added. Currently, claims 1-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 6-10, filed on February 2, 2021, with respect to Gyory in view of Allen, Jr. have been fully considered and are persuasive. Therefore, the previous 35 U.S.C. 103 rejection of the claims have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-27 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: the claims in this application has been allowed because the prior art of record fails to disclose either singly or in combination the adhesive polymer matrix comprising a first face, electrically conductive zones and at least one electrically insulating zone as required by the claims.
The closest prior art of record is Gyory (US Pat. No. 5,162,042), Allen, Jr. (US Pat. No. 6,119,036), Carim (US Pub. 2003/0187339 A1), Nielsen (US Pat. No. 5,846,558), and Theeuwes (US Pat. No. 5,147,296).
claims 1, 9, and 16, the closest prior art does not disclose the specifics of at least one insulating zone as required by the claims. While the prior art discloses an insulating zone and the matrix comprising a mixture of at least one polymer with at least one adhesive, there does not appear to be motivation to modify the at least one insulating zone comprising the mixture as required, see applicant’s arguments on pgs. 6-10 for additional details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNA ZHANG/Primary Examiner, Art Unit 3783